FILED
                              NOT FOR PUBLICATION                           JUL 10 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



RINAWATI; TJAHAJA PRATOMO                        No. 09-72227
BONG,
                                                 Agency Nos. A099-739-945
               Petitioners,                                  A099-739-946

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted June 26, 2012 **

Before:        SCHROEDER, HAWKINS, and GOULD, Circuit Judges.

       Rinawati and Tjahaja Pratomo Bong, natives and citizens of Indonesia,

petition for review of the Board of Immigration Appeals’ (“BIA”) order dismissing

their appeal from an immigration judge’s decision denying their application for




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
asylum, withholding of removal, and protection under the Convention Against

Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for

substantial evidence the agency’s factual findings, Wakkary v. Holder, 558 F.3d

1049, 1056 (9th Cir. 2009), and we deny the petition for review.

      Substantial evidence supports the BIA’s finding that the incidents of

harassment and discrimination experienced by petitioners did not rise to the level

of persecution. See Halim v. Holder, 590 F.3d 971, 975-76 (9th Cir. 2009).

Further, substantial evidence supports the BIA’s finding that, even under a

disfavored group analysis, petitioners did not show sufficient individualized risk to

establish a well-founded fear of future persecution. See id. at 977-79; cf. Sael v.

Ashcroft, 386 F.3d 922, 927-29 (9th Cir. 2004). Finally, substantial evidence

supports the BIA’s finding that petitioners failed to establish there is a pattern or

practice of persecution against Chinese Christians in Indonesia. See Lolong v.

Gonzales, 484 F.3d 1173, 1178-81 (9th Cir. 2007) (en banc). Accordingly,

petitioners’ asylum claim fails.

      Because petitioners did not meet the lower burden of proof for asylum, their

claim for withholding of removal necessarily fails. See Zehatye v. Gonzales, 453

F.3d 1182, 1190 (9th Cir. 2006).




                                           2                                     09-72227
      Finally, substantial evidence supports the BIA’s denial of CAT relief

because petitioners failed to show it is more likely than not they will be tortured if

returned to Indonesia. See Wakkary, 558 F.3d at 1067-68.

      PETITION FOR REVIEW DENIED.




                                           3                                     09-72227